MEMORANDUM ***
Arizona state prisoner Barry Northcross Patterson appeals pro se from the district court’s summary judgment in his 42 U.S.C. *47§ 198B action alleging constitutional violations related to his kosher meal plan. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment with respect to Patterson’s Free Exercise claim because he failed to raise a triable issue as to whether defendants’ policy of providing Patterson with a consistent kosher meal plan was reasonably related to a legitimate penological interest. See Shakur v. Schriro, 514 F.3d 878, 886 (9th Cir.2008) (recognizing simplified food service as a legitimate penological interest); Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 922 (9th Cir.2001) (explaining that conelusory allegations unsupported by factual data are insufficient to defeat a motion for summary judgment).
The district court properly granted summary judgment with respect to Patterson’s retaliation claim because he failed to raise a triable issue as to whether defendants’ conduct was based on retaliatory motive, rather than legitimate penological goals. See Bruce v. Ylst, 351 F.3d 1283, 1288 (9th Cir.2003).
Patterson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.